         Case 5:18-cv-01187-OLG Document 1 Filed 11/14/18 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

ERNEST SCOTT, JAMES GRIGGS,                    §
AND EVAN MONACELLI, ON                         §
BEHALF OF THEMSELVES AND                       §
ALL    OTHERS     SIMILARLY                    §
SITUATED,                                      §
                                               §
PLAINTIFFS                                     §
                                               §
v.                                             §          CIVIL ACTION NO. 5:18-cv-1187
                                               §
MUY PIZZA-TEJAS, LLC, MUY                      §
PIZZA SOUTHEAST, LLC AND MUY                   §
PIZZA MINNESOTA, LLC,                          §
                                               §
DEFENDANTS                                     §

            PLAINTIFFS’ ORIGINAL COLLECTIVE ACTION COMPLAINT

       Plaintiffs Ernest Scott, James Griggs and Evan Monacelli, on behalf of themselves and all

others similarly situated, file this Original Collective Action Complaint against Defendants Muy

Pizza-Tejas, LLC, Muy Pizza Southeast, LLC and Muy Pizza Minnesota, LLC (“Defendants”).

                            I.     PRELIMINARY STATEMENT

1.1    This is an action for failure to pay minimum wage compensation brought under the Fair

Labor Standards Act (“FLSA”). Defendants operate Pizza Hut stores in Texas, Florida, Virginia

and Minnesota, among other states. Plaintiff Ernest Scott was employed by Defendants as a

delivery driver in Houston, Texas beginning in 2013 and is currently still employed by Defendants.

Plaintiff James Griggs was employed by Defendants as a delivery driver in Ruckersville, Virginia

from January 2015 through October 2016. Plaintiff Evan Monacelli was employed by Defendants

as a delivery driver in Cloquet, Minnesota from October 2015 through August 2018.
          Case 5:18-cv-01187-OLG Document 1 Filed 11/14/18 Page 2 of 10



1.2     Ernest Scott, James Griggs and Evan Monacelli, on behalf of themselves and all others

similarly situated, bring this collective action to recover minimum wage compensation, liquidated

damages, attorney’s fees, litigation costs, costs of court, and pre-judgment and post-judgment

interest under the provisions of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §

201 et seq. (“FLSA”).

1.3     For at least three years prior to the filing of this Complaint, Defendants willfully committed

violations of the FLSA by failing to pay minimum wage to their hourly delivery drivers.

                              II.     JURISDICTION AND VENUE

2.1     The Court has subject matter jurisdiction under 28 U.S.C. § 1331 because this civil action

arises under the Constitution, laws, or treaties of the United States; specifically, the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA”). Jurisdiction is further

conferred on this Court by 29 U.S.C. § 216(b) and by the provisions of 28 U.S.C. § 1337.

2.2     The Court has personal jurisdiction over Defendants Muy Pizza-Tejas, LLC, Muy Pizza

Southeast, LLC and Muy Pizza Minnesota, LLC because these entities conduct business in Texas

and have entered into relationships with Plaintiffs in Texas and have committed actions in Texas

that give rise to this cause of action.

2.3     Venue is proper in the Western District of Texas, San Antonio Division, pursuant to 28

U.S.C. § 1391(b), because a substantial part of the events or omissions giving rise to the claims

herein occurred in this District.

                                          III.   PARTIES

A.      Plaintiffs

3.1     Plaintiff Ernest Scott is an individual residing in Houston, Texas. His notice of consent is

attached to Plaintiffs’ Original Collective Action Complaint as Exhibit A. Plaintiff James Griggs




                                                  2
           Case 5:18-cv-01187-OLG Document 1 Filed 11/14/18 Page 3 of 10



is an individual residing in Ruckersville, Virginia. His notice of consent is attached to Plaintiffs’

Original Collective Action Complaint as Exhibit B. Plaintiff Evan Monacelli is an individual

residing in Cloquet, Minnesota. His notice of consent is attached to Plaintiffs’ Original Collective

Action Complaint as Exhibit C.

B.       Defendants

3.2      Defendant Muy Pizza-Tejas, LLC is a domestic corporation formed and existing under the

laws of the State of Texas and maintains and operates its principal office in San Antonio, Texas.

3.3      Muy Pizza-Tejas, LLC was an employer of Plaintiffs and those similarly situated as defined

by 29 U.S.C. §203(d).

3.4      Muy Pizza-Tejas, LLC can be served with process by serving its registered agent for service

of process, C. Dawson Bremer at 17890 Blanco Road, Suite 444, San Antonio, Texas 78232.

3.5      Defendant Muy Pizza Southeast, LLC is a domestic corporation formed and existing under

the laws of the State of Texas and maintains and operates its principal office in San Antonio, Texas.

3.6      Muy Pizza Southeast, LLC. was an employer of Plaintiffs and those similarly situated as

defined by 29 U.S.C. §203(d).

3.7      Muy Pizza Southeast, LLC. can be served with process by serving its registered agent for

service of process, C. Dawson Bremer at 17890 Blanco Road, Suite 444, San Antonio, Texas

78232.

3.8      Defendant Muy Pizza Minnesota, LLC is a domestic corporation formed and existing under

the laws of the State of Texas and maintains and operates its principal office in San Antonio, Texas.

3.9      Muy Pizza Minnesota, LLC. was an employer of Plaintiffs and those similarly situated as

defined by 29 U.S.C. §203(d).




                                                  3
           Case 5:18-cv-01187-OLG Document 1 Filed 11/14/18 Page 4 of 10



3.10     Muy Pizza Minnesota, LLC. can be served with process by serving its registered agent for

service of process, C. Dawson Bremer at 17890 Blanco Road, Suite 444, San Antonio, Texas

78232.

3.11     Defendants have been and are currently operating as a joint and integrated enterprise with

respect to their employment of Plaintiffs and the class members.

                                     IV.     FLSA COVERAGE

4.1      For purposes of this action, the “relevant period” is defined as such period commencing on

the date that is three years prior to the filing of this action, and continuing thereafter.

4.2      At all relevant times, Defendants Muy Pizza-Tejas, LLC, Muy Pizza Southeast, LLC and

Muy Pizza Minnesota, LLC each had gross operating revenue in excess of $500,000.00.

4.3      At all relevant times, Defendants have been, and continue to be, an “employer” engaged in

interstate commerce and/or the production of goods for commerce, within the meaning of the

FLSA, 29 U.S.C. § 203.

4.4      At all relevant times, Defendants employed “employees”, including Plaintiffs and those

similarly situated, within the meaning of the FLSA, 29 U.S.C. § 203.

4.5      At all relevant times, Defendants employed two or more persons in interstate commerce.

4.6      At all relevant times, Defendants Muy Pizza-Tejas, LLC, Muy Pizza Southeast, LLC and

Muy Pizza Minnesota, LLC have each been an “enterprise” engaged in commerce as defined in 29

U.S.C. § 203.

4.7      At all relevant times, Plaintiffs and those similarly situated were individually engaged in

interstate commerce or in the production of goods for commerce while performing their job duties

for Defendants.




                                                   4
          Case 5:18-cv-01187-OLG Document 1 Filed 11/14/18 Page 5 of 10



4.8    At all relevant times, Defendants have been subject to the requirements of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

                               V.      FACTUAL ALLEGATIONS

5.1    Defendants operate Pizza Hut stores throughout the nation.

5.2    Defendants employed pizza delivery drivers, including Plaintiffs, and paid them at or near

minimum wage.

5.3    Plaintiffs and the members of the class all use their own vehicles to make pizza deliveries.

5.4    Defendants reimburse their drivers for the use of their vehicles. However, Defendants’

reimbursement scheme significantly underestimates the actual expenses incurred by Plaintiffs and the

class members in operating their vehicles for Defendants’ benefit.

5.5    Because Defendants paid their drivers a gross hourly wage at precisely, or at least very

close to, the federal minimum wage, and because their delivery drivers incurred unreimbursed

automobile expenses, the delivery drivers effectively “kicked back” to Defendants an amount

sufficient to bring their hourly wage below the minimum wage.

5.6    Defendants did not make a good faith effort to comply with the minimum wage provisions

contained within the FLSA.

5.7    Defendants’ actions were willful and in blatant disregard for the federally protected rights

of Plaintiffs and those similarly situated.

                       VI.     COLLECTIVE ACTION ALLEGATIONS

6.1    Other employees have been victimized by the pattern, practice, and policy of Defendants

that is in violation of the FLSA. Plaintiffs are aware that the illegal practices and policies of

Defendants have been imposed on other workers.




                                                 5
             Case 5:18-cv-01187-OLG Document 1 Filed 11/14/18 Page 6 of 10



6.2     Plaintiffs bring their claim for relief on behalf of all persons who worked for Defendants

as delivery drivers at any time three years prior to the filing of this lawsuit, to the entry of judgment

in this lawsuit (Collective Class).

6.3     All of Defendants’ delivery drivers had similar experiences to those of Plaintiffs. They

were subject to the same reimbursement policy; received similar reimbursements; incurred similar

automobile expenses; completed deliveries of similar distances and at similar frequencies; and

were paid at or near the federal minimum wage before deducting unreimbursed business expenses.

6.4     While the amount of Defendants’ actual reimbursements per delivery may vary over time,

Defendants rely upon the same flawed policy and methodology with respect to all delivery drivers

at all of their other Pizza Hut locations. Thus, although reimbursement amounts may differ

somewhat by time or region, the amounts of under-reimbursements relative to automobile costs

incurred are relatively consistent between time and region.

6.5     Defendants’ low reimbursement rates were a frequent complaint of Defendants’ delivery

drivers, which resulted in discussions with management, yet Defendants continued to reimburse at

a rate much less than any reasonable approximation of delivery drivers’ automobile expenses.

6.6     The net effect of Defendants’ flawed reimbursement policy is that Defendants have

willfully failed to pay the federal minimum wage to their delivery drivers.

6.7     Plaintiffs and all of Defendants’ delivery drivers are similarly situated in that:

        a.       They have worked as delivery drivers for Defendants delivering pizza and other

food items to Defendants’ customers;

        b.       They have delivered pizza and food items using automobiles not owned or

maintained by Defendants;




                                                   6
            Case 5:18-cv-01187-OLG Document 1 Filed 11/14/18 Page 7 of 10



       c.       Defendants required them to maintain these automobiles in a safe, legally-operable,

and insured condition;

       d.       They incurred costs for automobile expenses while delivering pizzas and food items

for the primary benefit of Defendants;

       e.       They were subject to similar driving conditions, automobile expenses, delivery

distances, and delivery frequencies;

       f.       They were subject to the same pay policies and practices of Defendants;

       g.       They were subject to the same delivery driver reimbursement policy that

underestimates automobile expenses per mile, and were thereby systematically deprived of

reasonably approximate reimbursements, resulting in wages below the federal minimum wage in

some or all workweeks;

       h.       They were reimbursed similar set amounts of automobile expenses per delivery;

and,

       i.       They were paid at or near the federal minimum wage before deducting

unreimbursed business expenses.

6.8    Plaintiffs file this case as an “opt-in” collective action as specifically allowed by 29 U.S.C.

§ 216(b). Plaintiffs bring these claims on their behalf and on behalf of those similarly situated

who have not been fully compensated for all work performed, time spent, and activities conducted

for the benefit of Defendants.

6.9    Plaintiffs request that Defendants identify all prospective members of the Collective Class

in order that proper notice of their right to consent to participation in this collective action may be

distributed, including their names, dates of employment, job titles, last known addresses, and

telephone numbers.




                                                  7
            Case 5:18-cv-01187-OLG Document 1 Filed 11/14/18 Page 8 of 10



6.10      Plaintiffs seek to represent those members of the above-described group who, after

appropriate notice of their ability to opt into this action, have provided consent in writing to be

represented by Plaintiffs’ counsel as required by 29 U.S.C. § 216(b).

6.11      Those individuals who choose to opt in will be listed on subsequent pleadings and copies

of the written consents will be incorporated by reference.

6.12      Plaintiffs will fairly and adequately represent and protect the interests of those similarly

situated who opt into this action.

                   VII.    CAUSE OF ACTION: VIOLATION OF THE FLSA

                                   Failure to Pay Minimum Wages

7.1       Each and every allegation contained in the foregoing paragraphs is re-alleged as if fully set

forth herein.

7.2       At all relevant times herein, Plaintiffs and all other similarly situated delivery drivers have

been entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§ 201,

et seq.

7.3       Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories of

employees from federal minimum wage obligations. None of the FLSA exemptions apply to

Plaintiffs or other similarly situated delivery drivers.

7.4       Under Section 6 of the FLSA, codified at 29 U.S.C. § 206, employees have been entitled

to be compensated at a rate of at least $7.25 per hour since July 24, 2009.

7.5       As alleged herein, Defendants have reimbursed delivery drivers less than the reasonably

approximate amount of their automobile expenses to such an extent that it diminishes these

employees’ wages beneath the federal minimum wage.




                                                    8
          Case 5:18-cv-01187-OLG Document 1 Filed 11/14/18 Page 9 of 10



7.6     Defendants knew or should have known that their pay and reimbursement policies,

practices and methodology result in failure to compensate delivery drivers at the federal minimum

wage.

7.7     Defendants, pursuant to their policy and practice, violated the FLSA by refusing and failing

to pay federal minimum wage to Plaintiffs and other similarly situated employees.

7.8     Plaintiffs and all similarly situated delivery drivers are victims of a uniform and employer-

based compensation and reimbursement policy. This uniform policy, in violation of the FLSA, has

been applied, and continues to be applied, to all delivery driver employees in Defendants’ stores.

7.9     Plaintiffs and all similarly situated employees are entitled to damages equal to the

minimum wage minus actual wages received after deducting reasonably approximated automobile

expenses within three years from the date each Plaintiff joins this case.

7.10    Defendants have failed to make a good faith effort to comply with the FLSA. Instead,

Defendants knowingly, willfully, or with reckless disregard carried out their illegal pattern or

practice regarding minimum wage compensation.

7.11    Plaintiffs and the Collective Class seek all unpaid minimum wage compensation and an

additional equal amount as liquidated damages, as well as reasonable attorney’s fees, costs, and

litigation expenses, including expert witness fees, as provided by 29 U.S.C. § 216(b), along with

pre- and post-judgment interest at the highest rate allowed by law.

                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs Ernest Scott, James Griggs and

Evan Monacelli and all others similarly situated respectfully pray that Defendants Muy Pizza-

Tejas, LLC, Muy Pizza Southeast, LLC Muy Pizza Minnesota, LLC be cited to appear, and that,




                                                 9
        Case 5:18-cv-01187-OLG Document 1 Filed 11/14/18 Page 10 of 10



upon trial of this matter, Plaintiffs and the Collective Class recover the following against

Defendants, jointly and severally:

       a.      Actual damages for the full amount of their unpaid minimum wage compensation;

       b.      Liquidated damages in an amount equal to their unpaid minimum wage
               compensation;

       c.      Reasonable attorney’s fees, costs and expenses of this action, including expert
               witness costs, as provided by the FLSA;

       d.      Pre-judgment and post-judgment interest at the highest rates allowed by law; and

       e.      Such other and further relief, at law or in equity, as this Honorable Court may find
               proper.




                                     Respectfully submitted,


                                     /s/ Douglas B. Welmaker
                                     Douglas B. Welmaker
                                     Attorney-in-Charge
                                     State Bar No. 00788641
                                     Moreland Verrett, PC
                                     2901 Bee Cave Rd, Box L
                                     Austin, Texas 78746
                                     Phone: (512) 782-0567
                                     Fax: (512) 782-0605
                                     Email: doug@morelandlaw.com


                                     ATTORNEY FOR PLAINTIFFS




                                                10
